     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 1 of 12 Page ID #:1655




1                              UNITED STATES DISTRICT COURT
2                             CENTRAL DISTRICT OF CALIFORNIA
3                                     SOUTHERN DIVISION
4

5

6

7      UNITED STATES                               Case No. 8:20-cr-00002(B)-DOC
8            Plaintiff,
9

10           vs.
11

12     HOANG LE                                    AMENDED RULING ON EX PARTE
13     SHEILA RITZE,                               APPLICATION TO PROTECT
14           Defendants.                           GOVERNMENT’S APPELLATE
15                                                 RIGHT [203]
16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -1-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 2 of 12 Page ID #:1656




1            Before the Court is the government’s Ex Parte Application for Ruling to Protect
2     Government’s Appellate Right (“Application” or “App.”) (Dkt. 203). Having reviewed the
3     moving papers and heard the parties’ arguments, the Court GRANTS the government’s
4     Application and finds that the federal court has jurisdiction over this matter.
5

6            I. BACKGROUND
7            On December 18, 2019, a Complaint (“Compl.”) was filed against Defendant Le in the
8     U.S. District Court for the Central District of California for violation of 18 U.S.C. § 1111: First
9     Degree Murder Within the Special Maritime and Territorial Jurisdiction of the United States,
10    and against Defendant Ritze for violation of 18 U.S.C. § 3: Accessory After the Fact. Dkt. 1.
11    The First Superseding Indictment, filed June 24, 2020, charged both Defendants with violating
12    18 U.S.C. § 1111: First Degree Murder Within the Special Maritime and Territorial Jurisdiction
13    of the United States; 18 U.S.C. § 1117: Conspiracy to Commit First Degree Murder and Second
14    Degree Murder; and 18 U.S.C. §§ 924(c)(1)(A)(i) and (iii): Possess, Use, Carry, Discharge of a
15    Firearm in Furtherance of and During and in Relation to a Crime of Violence. Dkt. 83.
16           The government alleges that on October 15, 2019, Defendant Le shot and killed T.D.
17    while on a boat off the coast of Orange County and threw his body into the Pacific Ocean. Id. at
18    2. Defendants Le and Ritze are alleged to have left with T.D. on a fishing trip from Dana Point,
19    California, on October 14, 2019. Compl. at 4. T.D.’s body was found by the Coast Guard on
20    October 16, 2019. Id.
21           The First Superseding Indictment based jurisdiction on 18 U.S.C. § 7(1). Subsequently,
22    a Second Superseding Indictment was filed, basing jurisdiction on the alleged crime occurring
23    in “the high seas and the territorial sea of the United States.” Dkt. 134. Defendants filed a
24    Motion to Dismiss Counts 1–3 (“Mot.”) (Dkt. 102) on December 14, 2020 pursuant to Fed. R.
25    Crim. P. 12(b), based on their argument that the State of California has exclusive jurisdiction
26    over crimes committed within three nautical miles of the California coast. The government
27    opposed the motion on January 18, 2021 (“Opp’n”) (Dkt. 105). The government initially argued
28    that the Court should wait to rule until a Rule 29 motion given the existence of a factual dispute

                                                       -2-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 3 of 12 Page ID #:1657




1     over the location of the crime. Opp’n at 3. The parties have since stipulated that the government
2     cannot prove beyond a reasonable doubt that the crime occurred more than three nautical miles
3     from shore. Joint Position RE: Motion to Dismiss for Lack of Jurisdiction at 3 (Dkt. 177). As a
4     result, the parties jointly moved this Court to decide the purely legal question of whether “the
5     special maritime and territorial jurisdiction of the United States” includes the entire twelve
6     nautical miles seaward of the mean low water line along the coast of California as the
7     government contends, or begins three miles offshore as Defendants contend. Id. The
8     government argues that the prior factual dispute has been resolved such that the jurisdictional
9     issue should be disposed of before a Rule 29 motion. App. at 2 n.1. All parties stipulate that
10    they request that the Court rule on the jurisdictional issue before trial. Stipulation Regarding
11    Ruling on Jurisdiction Prior to Trial (Dkt. 237).
12           To guide its decision-making, the Court asked the government to provide a more precise
13    estimate of the range of distance from the shoreline it would be able to prove. Order (Dkt. 269).
14    In response, the U.S. Coast Guard performed an analysis of cell phone location data for the
15    three participants in the boat trip. See Affidavit at 1–2 (Dkt. 273). Of thirteen location points
16    analyzed, eleven fall within three miles of the shoreline. However, five of the thirteen location
17    points are within two hundred yards on either side of the three-mile line, and two of the location
18    points are within one hundred yards of the line. See id. at 3; Ex. B (Dkt. 273-3). One hundred
19    yards is less than the margin of error for the phone location analysis. Affidavit at 3. The Court
20    attaches the Coast Guard’s visualizations for reference as Exhibits A and B.
21

22           II. ARGUMENT
23           For this Court to have jurisdiction over the murder charges, the government must prove
24    that the murder took place “[w]ithin the special maritime and territorial jurisdiction of the
25    United States.” 18 U.S.C. § 1111(b). The Court must determine whether federal criminal
26    jurisdiction exists at the three-mile line because the government’s evidence of the alleged
27    location of the crime falls within two hundred yards of that line and cannot be more precisely
28    calculated. See Affidavit at 3.

                                                       -3-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 4 of 12 Page ID #:1658




1            This jurisdictional requirement is satisfied if the government proves that the murder took
2     place on the “high seas,” as defined in 18 U.S.C. § 7(11). In addition, the government argues
3     that the requirement is satisfied if the murder took place “within the territorial seas of the
4     United States.” Pub. L. No. 104-132, § 901(a). The Court will consider each argument in turn.
5                    A. The “High Seas”
6            In 1948, Congress enacted 18 U.S.C. § 7(1), which confers federal criminal jurisdiction
7     over “[t]he high seas” and “any other waters within the admiralty and maritime jurisdiction of
8     the United States and out of the jurisdiction of any particular State.” 18 U.S.C. § 7(1).
9     Defendants argue that “it is beyond any reasonable dispute that the high seas lie beyond the
10    territorial sea.” Mot. at 11. By contrast, the government argues that “the ‘high seas’ should be
11    defined as all waters seaward of the mean low water line along the coast of the United States.”
12    Opp’n at 7.
13           As early as 1893, the Supreme Court interpreted the “high seas” to refer to “the portion
14    of the sea which washes the open coast.” United States v. Rodgers, 150 U.S. 249, 253 (1893).
15    Following this line of cases, the Fifth and Eleventh Circuits have held that the “high seas”
16    begin at the shore for the purpose of federal criminal jurisdiction. Murray v. Hildreth, 61 F.2d
17    483, 483 (5th Cir. 1932) (“The term ‘high seas’ includes waters on the sea-coast without the
18    boundaries of low-water mark.” (citation omitted)); Thompson v. United States, 608 F. App’x.
19    726, 728 (11th Cir. 2015) (per curiam) (unpublished) (holding the Eleventh Circuit was bound
20    by the Fifth Circuit’s decision and stating that “federal criminal jurisdiction begins at the
21    coast’s mean low water line and extends out into the sea”). There is some Ninth Circuit support
22    for this position: in Miller, the court held that “[t]here is no merit in . . . [the] contention that the
23    state of California has exclusive jurisdiction of crimes committed within its limits and that in
24    federal criminal statutes the phrase ‘high Seas’ must be construed to include only the
25    unenclosed waters of the ocean extending outside of the boundary line of a state.” Miller v.
26    United States, 88 F.2d 102, 103 (9th Cir. 1937) (citations omitted) (emphasis added).
27    Defendants counter by citing the Ninth Circuit’s decision in United States v. Corey, 232 F.3d
28    1166 (9th Cir. 2000), as support for their proposition that the “high seas” refers to areas

                                                         -4-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 5 of 12 Page ID #:1659




1     “beyond ordinary land and seas” and “outside the fifty states.” Mot. at 10 (citing Corey, 232
2     F.3d at 1171). But Corey stands for the proposition that § 7 extends beyond domestic territory,
3     and the court did not decide the inner boundary of federal jurisdiction. See Corey, 232 F.3d at
4     1171 (“Taken as a whole, 18 U.S.C. § 7 extends the jurisdiction of the federal criminal laws to
5     areas where American citizens and property need protection, yet no other government
6     effectively safeguards those interests.” (emphasis added)).
7             At argument, counsel for Defendant Le argued that the Supreme Court has abandoned
8     the Rodgers line of reasoning of the high seas ‘washing the open coast.’ Indeed, the Court has
9     consistently distinguished “high seas” from “territorial sea” in the context of international and
10    maritime law:
11            Under generally accepted principles of international law, the navigable sea is divided into three

12            zones . . . . Nearest to the nation’s shores are its inland, or internal waters. . . . Beyond the inland waters,

13            and measured from their seaward edge, is a belt known as the marginal, or territorial sea. . . . Outside the

14            territorial sea are the high seas, which are international waters not subject to the dominion of any single

15            nation.

16    United States v. Louisiana, 394 U.S. 11, 22–23 (1969); see also, e.g., Kiobel v. Royal Dutch
17    Petroleum Co., 569 U.S. 108, 121 (2013) (“Piracy typically occurs on the high seas, beyond the
18    territorial jurisdiction of the United States or any other country.”); Sale v. Haitian Ctrs.
19    Council, Inc., 509 U.S. 155, 179 (1993) (“An alien intercepted on the high seas is in no country
20    at all.”).
21            Moreover, the Ninth Circuit has not felt itself bound by Miller; it discussed the two
22    potential interpretations only a decade ago in Helman and “conclude[d] that we need not
23    resolve this disagreement and assign a firm meaning to the term ‘high seas.’” Helman v. Alcoa
24    Glob. Fasteners, Inc., 637 F.3d 986, 990 (9th Cir. 2011) (discussing Supreme Court cases and
25    noting that “both sides find support for their proffered definition in the relevant, pre-enactment
26    case law”). And the Ninth Circuit frequently distinguishes “high seas” from “territorial waters”
27    in dicta. See, e.g., Pac. Merch. Shipping Ass’n v. Aubry, 918 F.2d 1409, 1423 (9th Cir. 1990)
28    (“The Court, as a matter of statutory interpretation, held that the savings clause at issue could

                                                                 -5-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 6 of 12 Page ID #:1660




1     not be read to allow Texas to apply its right-to-work laws to maritime employees who worked
2     on the high seas outside of the state’s territorial waters.”); Bergen v. F/V St. Patrick, 816 F.2d
3     1345, 1348 (9th Cir. 1987) (“personal injury and death resulted from the operation of the St.
4     Patrick on the high seas. But . . . most of the decedents died after drifting back within territorial
5     waters.”).
6            The Ninth Circuit in Helman did not need to determine the inner boundary of the “high
7     seas” because the statute at issue, the Death on the High Seas Act, specified that it applied
8     “beyond three nautical miles from the shore.” As a result, the court held that Congress did not
9     intend “to incorporate into the statute the independent and fluid political concept of U.S.
10    territorial waters.” Helman, 637 F.3d at 990. Conversely, 18 U.S.C. § 7(1) contains no such
11    quantitative boundary, so the Court infers that Congress did intend the statutory language to
12    relate to the potentially shifting boundary of U.S. territorial waters.
13           In addition, counsel for Defendant Ritze argued that the lay understanding of the term
14    “high seas” is deep water far out to sea, as opposed to the surf by the beach. The Court agrees
15    that the ordinary meaning of the phrase would not encompass water so close to shore, which
16    supports the trend in the caselaw toward placing the high seas beyond the territorial sea.
17           As such, the Court finds that the phrase “high seas” in § 7(1) refers to waters not within
18    the territorial jurisdiction of the United States, which currently extends to twelve nautical miles
19    from shore. As such, the “high seas” clause does not provide this Court jurisdiction over the
20    instant case.
21                    B. The “Territorial Sea”
22           The next issue is whether § 901 of the Anti-Terrorism and Effective Death Penalty Act
23    of 1996 (“AEDPA”) brought the entire territorial sea within federal criminal jurisdiction.
24    Defendants argue that AEDPA does not affirmatively modify the definition of “special
25    maritime and territorial jurisdiction” laid out in 18 U.S.C. § 7 to include that stretch of water
26    that extends from the shoreline to three miles at sea. Mot. at 6–8. The government disagrees.
27    Opp’n at 17 (“Defendant’s suggestion that Congress would have codified this as a subsection of
28    § 7 versus as a statutory note if it intended to expressly include the territorial sea within federal

                                                        -6-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 7 of 12 Page ID #:1661




1     criminal jurisdiction is meaningless. . . . Courts must give the same weight to statutory notes as
2     laws which have been codified.”).
3            International law recognizes the right of every nation to expand its territorial sea to
4     twelve miles. U.N. Convention on the Law of the Sea, U.N. Docs. A/CONF. 62/122/Corr. 3, 8
5     (1982), reprinted in 21 Int’l Legal Materials 1261, 1272. In 1988, President Reagan issued a
6     proclamation stating that “[t]he territorial sea of the United States henceforth extends to 12
7     nautical miles from the baselines of the United States determined in accordance with
8     international law.” Proclamation No. 5928, 54 Fed. Reg. 777 (Dec. 27, 1988) (emphasis added).
9     AEDPA § 901 states that “all territorial sea of the United States, as defined by Presidential
10    Proclamation 5928 of December 27, 1988, for purposes of Federal criminal jurisdiction is part
11    of the United States, subject to its sovereignty, and is within the special maritime and territorial
12    jurisdiction of the United States.” AEDPA, Pub. L. No. 104-132, § 901(a), 110 Stat. 1214, 1317
13    (1996) (emphasis added).
14           The plain language of the statute supports the government’s contention, and at argument
15    counsel for Defendant Ritze conceded that the territorial sea extends from the shore to twelve
16    miles. Moreover, the Eleventh Circuit has also held that AEDPA extends federal criminal
17    jurisdiction to the entirety of the territorial sea. Thompson, 608 F. App’x at 728.
18           The Court hereby finds that the “special maritime and territorial jurisdiction” of the
19    United States includes the area from the mean low water mark up to twelve nautical miles from
20    the coastline. As such, the Court has jurisdiction over this case.
21                  C. Constitutionality of Concurrent Jurisdiction
22           Defendants argue that, to the extent that it confers federal criminal jurisdiction, § 7(1) is
23    unconstitutional because “[i]n the absence of another constitutional basis, the exercise of
24    federal police power in state waters is unconstitutional.” Mot. at 13–14 (citations omitted). By
25    contrast, the government notes that “Congress’s ability to define and punish felonies on the
26    high seas is specifically enumerated among Congress’s powers in the Constitution itself.”
27    Opp’n at 18 (citing U.S. CONST. art. I, § 8, cl. 10). The Court agrees with the government.
28    Congress has “an explicit power to define and punish felonies on the high seas.” Opp’n at 23;

                                                       -7-
     Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 8 of 12 Page ID #:1662




1     see U.S. CONST. art. I, § 8, cl. 10. Congress also has the power to extend federal judicial power
2     “to all cases of admiralty and maritime jurisdiction.” U.S. CONST. art. III, § 2, cl. 1. The Court
3     thus rejects Defendants’ argument and finds that concurrent jurisdiction does not raise a
4     constitutional issue.
5

6            III. DISPOSITION
7            For the foregoing reasons, the Court hereby finds that the State of California and the
8     federal government have concurrent criminal jurisdiction within three nautical miles seaward of
9     the mean low water line along the coast of California, and that the federal government also has
10    criminal jurisdiction between three and twelve miles, within the limits of the territorial sea as
11    defined in Proclamation No. 5928.
12

13                  DATED: September 15, 2021
14

15                                                           DAVID O. CARTER
16                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                       -8-
Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 9 of 12 Page ID #:1663


Case 8:20-cr-00002-DOC Document 273-2 Filed 09/07/21 Page 1 of 2 Page ID #:1629




                        Exhibit A
Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 10 of 12 Page ID #:1664
Case 8:20-cr-00002-DOC Document 273-2 Filed 09/07/21 Page 2 of 2 Page ID #:1630

               CG CGIS RAO San Diego, CA
 EXHIBIT A                                                                        EXHIBIT A




                                        !
                                        ?
                                                  !
                                                  ?
                                                      !
                                                      ?




                                  A
                         !!J   !C
                                !           !M
                          H      !D
                           !!K !I
                          !G F     !B
                              !E
                                             !L




                                                          October 15, 2019

         ±    Coordinate System: GCS WGS 1984
              Datum: WGS 1984
              Date Created: 09 JAN 2021
                                                           !


                                                           !
                                                           ?
                                                               Geo Points
                                                               Land Points
                                                                             3NM Land Points Buffer


                                                                                     LR_00026690
 EXHIBIT A
Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 11 of 12 Page ID #:1665

Case 8:20-cr-00002-DOC Document 273-3 Filed 09/07/21 Page 1 of 2 Page ID #:1631




                        Exhibit B
                          Case 8:20-cr-00002-DOC Document 278 Filed 09/15/21 Page 12 of 12 Page ID #:1666
                          Case 8:20-cr-00002-DOC Document 273-3 Filed 09/07/21 Page 2 of 2 Page ID #:1632

                                                          CG CGIS RAO San Diego, CA
EXHIBIT B                                                                                                                                                EXHIBIT B




                                                                                                                                      !M 925.377 Yards
                                                                            !A 616.232 Yards
                  !J 471.097 Yards

            !H 396.788 Yards                                    !C 528.634 Yards




                                                                                   !D 410.632 Yards




                                       !K 153.344 Yards                            !I 244.769 Yards

                                             !F 104.478 Yards



                     !G 48.629 Yards
                                                                                                !B 110.228 Yards



                                                          !E 87.295 Yards




                                                                                                                                                    !L 220.188 Yards




                                                                                                                   October 15, 2019

               ±               Coordinate System: GCS WGS 1984
                               Datum: WGS 1984
                               Date Created: 09 JAN 2021
                                                                                                                    !


                                                                                                                    !
                                                                                                                    ?
                                                                                                                        Geo Points
                                                                                                                        Land Points
                                                                                                                                             3NM Land Points Buffer


                                                                                                                                                             LR_00026691
EXHIBIT B
